Citation Nr: 0932134	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, from September 29, 2000, to January 
7, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from January 8, 2002.  

3.  Entitlement to an increased (compensable) rating for 
encephalalgia, from June 6, 2001, to May 31, 2004.

4.  Entitlement to a rating in excess of 30 percent for 
encephalalgia, from June 1, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
January 1967, as well as a day of active service in March 
1970, and additional service with the Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) from February 2001 and January 2002 rating decisions 
of the RO.

In February 2001, the RO continued a 0 percent 
(noncompensable) rating for the Veteran's bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) in 
June 2001.

In January 2002, the RO, inter alia, increased the rating for 
bilateral hearing loss from 0 to 30 percent from September 
29, 2000, to January 7, 2002; assigned a 10 percent rating 
for bilateral hearing loss from January 8, 2002; continued a 
10 percent rating for tinnitus; and continued a 0 percent 
rating for encephalalgia.  The Veteran filed an NOD in March 
2002, and the RO issued a statement of the case (SOC) in 
February 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later that 
same month.

In an April 2006 rating decision, the RO increased the rating 
for the Veteran's encephalalgia to 30 percent, effective June 
1, 2004.  

As higher ratings are available both before and after the RO 
assigned a 10 percent rating for bilateral hearing loss, and 
a 30 percent rating for encephalalgia, and the Veteran is 
presumed to seek the maximum available benefit for each 
disability, the Board has characterized the appeal as 
encompassing all four matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In January 2007, the Board issued a decision denying the 
claim for an increased rating for tinnitus and remanding the 
remaining claims to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing further action, the AMC continued the denial of 
the claims (as reflected in a January 2009 supplemental SOC 
(SSOC), and returned the matters to the Board for further 
appellate consideration.  

The Board's decision on the matter of an increased rating for 
each disability during the earlier time periods (from 
September 29, 2000, to January 7, 2002, for bilateral hearing 
loss; and from June 6, 2001, to May 31, 2004, for 
encephalalgia) is set forth below.  The claims for increased 
ratings for bilateral hearing loss from January 8, 2002, and 
for encephalalgia from June 1, 2004, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.


2.  Pertinent to the current claim for increase, on September 
2000 audiometric testing, the Veteran had Level II hearing in 
both ears; and on November 2000 audiometric testing, he had 
Level V hearing in the right ear and Level VIII hearing in 
the left ear. 

3.  While the Veteran experienced increasingly frequent and 
severe headaches during the period from June 6, 2001, through 
May 31, 2004, the evidence does not show that the headaches 
involved prostrating attacks averaging one in 2 months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
bilateral hearing loss, from September 29, 2000, to January 
7, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2000-2002).  

2.  The criteria for an increased (compensable) rating for 
encephalalgia from June 6, 2001, to May 31, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2001-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), applicable to claims for 
increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, with regard to bilateral hearing loss, a 
notice letter was not sent prior to the initial, February 
2001 rating decision.  A November 2001 letter addressed both 
claims for bilateral hearing loss and encephalalgia and 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  With regard to 
encephalalgia, the January 2002 RO rating decision reflects 
the RO's initial adjudication of the claim after issuance of 
the November 2001 letter.  

Subsequently, the February 2004 SOC provided notice as to the 
criteria used to evaluate the Veteran's service-connected 
bilateral hearing loss and encephalalgia.  A March 2004 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  An April 2006 letter, along with a 
February 2007 letter, provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2004, April 2006, and February 
2007 letters, and opportunity for the Veteran to respond, the 
January 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  In this regard, written 
statements from the Veteran received in June and July 2007, 
and February 2009, address the impact that these disabilities 
have, and have had, on his employment and daily life, 
demonstrate an awareness of what is necessary to substantiate 
his increased rating claims.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vasquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the Veteran's statements, the Board finds 
that the record indicates that the Veteran has demonstrated 
that he has actual knowledge of the information and evidence 
needed to establish increased ratings.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA treatment records dated through January 2002 
(for bilateral hearing loss) and May 2004 (for 
encephalalgia); a March 2002 letter from M.S., a private 
massage therapist; and the reports of November 2000 and 
January 2002 VA examinations/evaluations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action pertinent to these claims is warranted.

As will be explained below, the Board is remanding the claims 
for increase for bilateral hearing loss from January 8, 2002, 
and for encephalalgia from June 1, 2004 because a 
contemporaneous VA examination is needed for bilateral 
hearing loss and there are outstanding VA medical records 
dated after January 2007 that relate to both claims.  
However, as this evidence, is not pertinent to the ratings 
assigned each disability during the earlier time periods, 
there is no due process bar to Board consideration of these 
matters on the basis of the current record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on these 
matters.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO 
has already assigned staged ratings for each of the 
disabilities under consideration, and the following analyses 
decision are is therefore undertaken with consideration of 
the possibility of further staged rating for each disability 
during the periods now under consideration.  

A.  Bilateral Hearing Loss 
from September 29, 2000, to January 7, 2002

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2008).  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2008).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 30 percent for the Veteran's bilateral hearing loss is 
not warranted at any time during the period from September 
29, 2000, to January 7, 2002.  

On September 2000 audiometric testing, the Veteran's pure 
tone thresholds, in decibels, were as follows (in 
International Standards Organization (ISO) units):


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
35
35
35
Left
45
50
55
60


Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  

On November 2000 audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
30
35
Left
45
50
50
60


Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 50 percent in the left ear.  The 
audiologist stated that the speech discrimination scores were 
of poor reliability as the Veteran gave many rhyming word 
responses.  
Sensorineural hearing loss was diagnosed in each ear and it 
was noted that the Veteran should be re-evaluated for more 
reliable speech discrimination scores.  

Applying the criteria for evaluating hearing loss to the 
findings of the September 2000 audiometric evaluation results 
in designation of Level II hearing in the right ear and Level 
II in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant a 0 
percent rating under 38 C.F.R. § 4.85, DC 6100.

Applying the criteria for evaluating hearing loss to the 
findings of the November 2000 audiometric evaluation (using 
the worst reported speech discrimination scores) results in 
designation of Level V hearing in the right ear and Level 
VIII in the left ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant a 30 
percent rating under 38 C.F.R. § 4.85, DC 6100.

The Board points out that the results of audiometric testing 
obtained on each evaluation do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the 
audiological evaluation reports of record, the audiologists 
did not discuss the functional effects of the Veteran's 
bilateral hearing loss.  While such factors would be relevant 
to a claim for a higher rating on an extra-schedular basis 
(see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss during this time period, and such is not 
otherwise raised by the evidence of record.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of 
findings as to functional effects does not render the 
audiological evaluation reports inadequate for rating 
purposes.

Therefore, for the period from September 29, 2000, to January 
7, 2002, a schedular rating in excess of 30 percent for 
bilateral hearing loss is not warranted.  

B.  Encephalalgia from June 6, 2001, to May 31, 2004

The Veteran's service-connected encephalalgia is rated, by 
analogy, as migraine headaches.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100; see also 38 C.F.R. § 4.20.  Under DC 
8100, a 10 percent rating is warranted for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), pg. 1461, prostration is 
defined as "A marked loss of strength, as in exhaustion." 

Considering the pertinent evidence in light of the above, the 
Board finds that a compensable rating for encephalalgia is 
not warranted for the period from June 6, 2001, to March 31, 
2004.

The report of the January 2002 neurological examination 
reflects that the Veteran complained of experiencing left-
sided headaches since an in-service explosion in 1976.  He 
described the headaches as throbbing-like, and said that they 
come and go.  The neurological examination was normal.

VA treatment records dated from September 2000 through 
December 2003 do not reflect any complaints, findings, or 
treatment for headaches.  A February 2001 primary care note 
reflects that the Veteran denied having headaches.  June 2002 
and October 2003 optometric notes reflect that the Veteran 
denied having photophobia.

In the March 2002 NOD, the Veteran said that he had been 
treated for headaches with massage therapy over the last 
several years.  He said that the pain usually occurred at the 
base of his skull and neck and went up into the left side of 
his head.  He said that these pains occur on average, 4 to 5 
times per month.  

A March 2002 letter from M. Steele, a private massage 
therapist, reflects that the Veteran had been treated for 
headaches since 1997.  It was noted that massage therapy 
offered some relief. 

In his February 2004 substantive appeal, the Veteran stated 
that his encephalalgia had become increasingly worse and was 
so debilitating that he could not drive his car during an 
attack.  He said that the pain prevented him from carrying on 
a normal life and that the pain persisted when he sat or lay 
down.  He also stated that he felt nauseous during the 
headaches and had difficulty sleeping, and that these attacks 
occurred very frequently-about two weeks per month or 50 
percent of the time.  

An April 2004 VA nursing note reflects that the Veteran 
complained of headaches occurring 10 times per month on the 
left side, sometimes accompanied by nausea.  He denied visual 
changes when the pain occurred.  An April 2004 VA primary 
care note reflects that the Veteran complained of headaches 
and nausea, which dissipated when he got up.  He said the 
headaches responded to Tylenol and usually occurred in the 
morning and improved with the day.  A CT scan was ordered in 
May 2004 and the results were normal.  

As indicated above, the minimum compensable rating for 
migraines (10 percent) is warranted for migraines with 
characteristic prostrating attacks occurring on average, one 
in two months, over the last several months.  The above 
evidence reflects that, while the Veteran's headaches may 
have been frequent and severe during the relevant time 
period, they did not cause prostrating attacks.  In February 
2004 and in April 2004, the Veteran complained of frequent 
and severe headaches, but he also said that they were 
relieved with Tylenol and improved through the day.  In April 
2004, he said he had nausea but that it dissipated when he 
got up.  The Veteran denied visual impairment and 
photophobia, symptoms characteristic of prostrating attacks.  
As the criteria for the next higher, 10 percent rating have 
not been met for the time period under consideration, it 
logically follows that the criteria for any even higher 
rating likewise have not been met.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an increased 
(compensable) rating for encephalalgia under the applicable 
rating criteria during the relevant time period.

C.  Both Disabilities

The above Additionally, the Board finds that there is no 
showing that, during each relevant period under 
consideration, the Veteran's service-connected bilateral 
hearing loss or encephalalgia have reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited and considered in the 
February 2004 SOC).  

In this regard, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in each assigned rating).  
Although later records reflect that the Veteran said that he 
retired or left his job in 1999 because of the severity and 
frequency of his headaches, there is no objective evidence to 
support this assertion.  There also is no objective evidence 
that the Veteran's service-connected bilateral hearing loss 
or encephalalgia have warranted frequent periods of 
hospitalization, or that either disability has otherwise 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged rating of either disability 
under consideration, pursuant to Hart, and that each claim 
for increase during the relevant time period must be denied.  
In reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating for either disability, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

A rating higher than 30 percent for bilateral hearing loss, 
for the period from September 29, 2000, to January 7, 2002, 
is denied.

An increased (compensable) rating for encephalalgia, for the 
period from June 6, 2001, to May 31, 2004, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for increase for 
bilateral hearing loss from January 8, 2002, and for 
encephalalgia from June 1, 2004, is warranted even though 
such action will, regrettably, further delay an appellate 
decision on these claims. 

In January 2007, the Board remanded the claim for an 
increased rating for bilateral hearing loss, in part, to 
afford the Veteran a more contemporaneous VA audiological 
evaluation.  A review of the claims file reflects that the 
Veteran was evaluated in June 2007; however, the audiologist 
stated that the results were inconsistent, unreliable, and 
should not be used for rating purposes.  The Veteran was 
rescheduled for another VA audiological evaluation in July 
2007.  The report of this evaluation reflects that puretone 
thresholds did not agree with the speech reception 
thresholds.  The Veteran was told that an audiological re-
evaluation would need to be conducted before he could be 
fitted for hearing aids.  Apparently there was some 
disagreement between the Veteran and VA audiologist and it 
was eventually determined that the Veteran would need medical 
clearance by an ear, nose, and throat (ENT) physician because 
testing revealed possible mixed hearing loss.  

Later in July 2007, a VA otolaryngology note reflects that 
the Veteran was medically cleared for hearing aids by Drs. 
Espinel and Samara, and he was referred back to audiology for 
hearing tests.  In a July 2007 statement, the Veteran said 
that on that same date, he was also seen by Dr. Massone who 
told him that he had otosclerosis, which made hearing and 
speech testing difficult.  In a February 2009 statement, the 
Veteran said that he returned to the VA audiology unit in 
August 2007 and was fitted with Seimens hearing aids.  While 
none of the aforementioned records have been associated with 
the claims file (and should be, as indicated below), it 
appears that the actual recommended ENT examination has not 
been accomplished, and that one is needed to properly rate 
the Veteran's hearing loss since .

In light of the foregoing-which seems to reflect, more 
recently, possible additional factors bearing on the 
Veteran's hearing loss-the Board finds that further medical 
examination with specific findings as to the functional 
effects caused by the Veteran's bilateral hearing loss, by an 
appropriate physician-here, an otolaryngologist, or ENT 
physician-is needed to resolve the claim for higher rating 
since January 8, 2002.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Martinak v. Nicholson, 21 Vet. App. 449, 455 
(2007), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in a denial of the claim for higher rating.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

With regard to the Veteran's service-connected encephalalgia, 
as mentioned above, this condition is rated, by analogy, 
according to the criteria used for evaluating migraine 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In 
a February 2009 statement, the Veteran said that he has been 
under the care of VA neurologists, Drs. Kaplan, Sorin, and 
Galloway, for headaches, and was being monitored by Dr. Beig, 
a VA Internist.  VA treatment records dated through January 
2007 have been associated with the claims file, but not any 
of the additional records mentioned by the Veteran in his 
February 2009 statement.  The Board notes that the Veteran 
submitted some of these VA treatment records, dated in March 
and June 2007, but that the additionally-received records 
were not initially reviewed or considered by the AMC prior to 
issuing its January 2009 SSOC, and the Veteran has not waived 
his right to have this evidence initially considered by the 
agency of original jurisdiction (in this case, the RO to 
include the AMC).  
See 38 C.F.R. § 20.1304(c) (2008).  

Prior to arranging for the Veteran to undergo further 
examination for bilateral hearing loss, the RO should obtain 
and associate with the claims file all outstanding VA 
treatment records pertinent to the claims on appeal.  The 
claims file includes VA outpatient treatment records from the 
Northport VA Medical Center (VAMC) dated through January 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment or evaluation for bilateral hearing loss 
and encephalalgia/headaches from the Northport VAMC since 
January 2007, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez-Flores (cited above).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. 
§ 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal (to include arranging for the Veteran to undergo 
further examination for encephalalgia, if warranted).  The 
RO's adjudication of each claim should include consideration 
of whether any further "staged rating," pursuant to Hart, 
is appropriate.  In adjudicating the claims, the RO should 
consider all additional evidence received since the January 
2009 SSOC (to include the evidence submitted directly to the 
Board in February 2009).
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all records of evaluation 
and/or treatment for the Veteran's 
bilateral hearing loss and 
encephalalgia/headaches since January 
2007.  This should include any records 
generated in connection with the Veteran's 
August 2007 appointment at VA's audiology 
clinic and any records of a July 2007 
appointment with Dr. Massone, as well as 
treatment records from Drs. Kaplan, Sorin, 
Galloway, and Beig.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period) and 
the RO should ensure that its letter meets 
the requirements of Vazquez- Flores (cited 
to above).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
otolaryngologist (ENT physician), at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and report of examination should 
reflect consideration of the Veteran's 
documented history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The functional effects caused by bilateral 
hearing loss should be fully addressed, and 
the physician should provide an assessment 
of the impact of the Veteran's bilateral 
hearing loss on his employment and daily 
life, in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination for encephalalgia, if 
appropriate), the RO should adjudicate the 
claims for increase remaining on appeal.  
If the Veteran fails, without good cause, 
to report to the scheduled examination in 
connection with the claim for increase for 
bilateral hearing loss, in adjudicating 
the claim, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise the RO should 
adjudicate each claim in light of all 
pertinent evidence (to include that 
submitted directly to the Board in 
February 2009) and legal authority (to 
include consideration of whether any 
further staged rating, pursuant to Hart 
(cited to above)), is appropriate.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


